DETAILED ACTION
Claims 1-20 are pending in the present application. Claims 1, 11 and 16 were amended in the response filed 02 November 2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:

Claim 16 line 7,    delete  the empty space at line 7




Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The amendment and remarks filed 02 November 2021are found persuasive. Claims 1, 11 and 16 are independent claims. Regarding independent claim 1, the prior art of record does not teach the following limitation: “receiving a request from a user to detach a file attached to a specified electronic mail; performing a test to determine if the specified electronic mail is stored in one of the folders; when the specified electronic mail is stored in one of the folders, searching the mail-attachment table for said one of the folders, scanning the list of directories for said one of the folders for determining one of the directories to store the file attached to the specified electronic mail, and storing the file attached to the specified electronic mail in the determined one of the directories; and when the specified electronic mail is not stored in any of the folders, selecting one of the folders for storing the file attached to the specified electronic mail, searching the mail-attachment connection table for said selected one of the folders, scanning the list of directories for said selected one of the folders for identifying one of the file attached to the specified electronic mail in the identified one of the directories.” The limitations of independent claims 11 and 16 parallel independent claim 1, therefore they are allowed for similar reasons. Claims 2-10, 12-15 and 17-20 are allowed based on dependency.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169